Title: From Thomas Jefferson to Charles Yates, 10 August 1780
From: Jefferson, Thomas
To: Yates, Charles



Sir
Richmond august 10th. 1780.

Since writing the within, I receive information that Congress think to order the money which our tobacco is selling to raise, to be sent on southwardly. It becomes therefore necessary that the paiment offered for the tobacco in your hands should not be made in Philadelphia, but in Fredericksburg, or at our own treasury. I am sir Your mo obedient servant,

Th: Jefferson

